ORDER
The Circuit Court of Jackson County entered a judgment against Walter and Frances Gumm, finding them to be personally liable for a special tax assessment on property located at 110 Topping Avenue in Kansas City. The assessment arose from Kansas City’s demolition of a home on the property after a fire severely damaged it. The Gumms appeal, contending that the City’s evidence was insufficient to prove that they were the property’s owners, and therefore liable for the City’s demolition costs. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).